     Case 3:11-cr-00045-SCC Document 2209 Filed 03/26/21 Page 1 of 14



                                                                                             'DWH
                                                                                             3/26/2021
                   IN THE UNITED STATES DISTRICT COURT                                       %\5HLQD$OYDUH]
                                                                                             &RXUWURRP'HSXW\
                     FOR THE DISTRICT OF PUERTO RICO

  UNITED STATES OF AMERICA,

                            V.                             CRIMINAL NO. 11-045 (SCC)

  [11) JOVANNI VARESTIN-CRUZ
  Defendant.



                      PLEA AND FORFEITURE AGREEMENT

TO THE HONORABLE COURT:

       The United States of America, Defendant, Jovanni Varestin-Cruz, and

Defendant's counsel, Victor Gonzalez, Esq., pursuant to Federal Rule of Criminal

Procedure l l (c)(l)(C), state that they have reached a Plea Agreement, the terms and

conditions of which are as follows:

   1. Charges to which Defendant will Plead Guilty

       Defendant agrees to plead guilty to the lesser included offense contained Count

Two of the Superseding Indictment. I

       Count Two charges that beginning in or about March 2005, and ending in or

about June 2010, the District of Puerto Rico, and elsewhere and within the

jurisdiction of this Court, the defendant and others named in the Superseding

Indictment, did knowingly and intentionally combine, conspire, confederate and

agree together and with each other, and with diverse other persons known and



I Pursuant to the Plea Agreement the defendant is acknowledging that he possessed with intent to
distribute more than 500 grams of cocaine.
          Case 3:11-cr-00045-SCC Document 2209 Filed 03/26/21 Page 2 of 14


                                                                      U.S. V.Varestin-Craz, 11-45 (SCC)




     unknown to the Grand Jury, to commit an offense against the United States, that is,

     to knowingly and intentionally possess with the intent to distribute five (5) kilograms

     or more of cocaine, a Schedule II Narcotic Drug Controlled Substance and one (1)

     kilogram or heroin in violation of Title 21, UnitedStates Code, Section 841(a)(1).

        2. Maximum Penalties


            Count Two: The maximum statutory penalty for the offense charged in Count

     Two of the Indictment, is a term of imprisonment of at least 5 years and not more

     than 40 years and a fine not to exceed five million dollars ($5,000,000.00) pursuant

     to pursuant to 21 U.S.C. § 841(b)(1)(B); and a supervised release term of at least 4

     years pursuant to 21 U.S.C. § 841(b)(1)(B).

        3. Sentencing Guidelines Applicability

^.          Defendant understands that the sentence will be imposed by the Court in
     accordance with 18 U.S.C. § § 3551-86, and the United States Sentencing Guidelines

     (hereinafter "Guidelines"), which are advisory pursuant to the United States

     Supreme Court decision in United States v. Booker, 543 U.S. 220 (2005). Further,

     Defendant acknowledges that parole has been abolished, and that the imposition of

     Defendant's sentence may not be suspended.

        4. Special Monetary Assessment

            Defendant agrees to pay a special monetary assessment ("SMA") of one

     hundred dollars ($100.00) per count of conviction. The SMA will be deposited in the

     Crime Victim Fund, pursuant to 18 U.S.C. § 3013 (a)(2)(A).



     USAO-DPR-Plea Agreement                                                                 Page i 2
          Case 3:11-cr-00045-SCC Document 2209 Filed 03/26/21 Page 3 of 14


                                                                      U.S. V. Varestin-Cmz. 11-45 (SCC)



        5.    Fines and Restitution

             The Court may, pursuant to Section 5E1.2 of the Guidelines order Defendant

     to pay a fine. The Court may also impose restitution. Defendant agrees to execute

     and make available, prior to sentencing, a standardized financial statement (OBD

     Form 500). The United States will advocate on behalf of any identified victim and

     comply with its obligations under the Mandatory Victim Restitution Act of 1996.

        6. Rule 11(c)(1)(C) Warnings

             Pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure, the

     parties have agreed to recommend to the Court a sentence of eighty-seven (87)

     months of imprisonment as to Count Two.

             Defendant understands that the Court may either accept or reject this

^.   sentencmg recommendation, as more specifically described below:
             (a) Should the Court accept the sentencing recommendation, the Court would

                sentence Defendant to the agreed upon sentencing recommendation.

             (b) Should the Court reject the sentencing recommendation, the Court would

                allow the Defendant an opportunity to withdraw Defendant's guilty plea.

                In this event, should Defendant not withdraw the guilty plea, then the

                Court could dispose of the case less favorable toward Defendant than the

                plea agreement contemplated. Should the Court reject the sentencing

                recommendation, the United States would have the right to withdraw fi*om

                the plea agreement entirely.



     USAO-DPR-Plea Agreement                                                                       \3
      Case 3:11-cr-00045-SCC Document 2209 Filed 03/26/21 Page 4 of 14


                                                                           U.S. V.Varestin-Cruz, 11-45 (SCC)




    7. Recommended Sentencing Guidelines Calculations

       After due consideration of the relevant factors enumerated in 18 U.S.C. §

3553(a), the United States and Defendant submit that the advisory Guidelines

calculations listed below may apply to Defendant. However, Defendant

acknowledges that the Court is not required to accept those recommended

Guidelines calculations.


                   SENTENCING GUIDELINES CALCULATIONS
                                         COUNT TWO


 Base Offense Level pursuant to U.S.S.G. § 2D1.1(5): At least
 3.5kg but less than 5kg of cocaine
                                                                                          28
 Use of a Firearm: U.S.S.G. § 2D1.1(b)(1): Firearm was
 possessed during the conspiracy^
                                                                                          +2
 Acceptance of Responsibility pursuant to U.S.S.G. §3E1.1
                                                                                           -3
 TOTAL ADJUSTED OFFENSE LEVEL
                                                                                          27
  CH Cat. I      CH Cat. II     CH Cat. Ill       CH Cat. IV         CH Cat. V         CH Cat. VI

    70-87           78-97          87-108            100-125          120-150             130-162


    8. Sentence Recommendation


       As to Count Two, and after due consideration of the relevant factors

enumerated in 18 U.S.C. § 3553(a), the parties agree that the parties will request a

sentence of imprisonment of eighty-seven (87) months of incarceration.




2 The defendant reserves the right to dispute the application of this sentencing enhancement.

USAO-DPR-Plea Agreement                                                                           Page | 4
          Case 3:11-cr-00045-SCC Document 2209 Filed 03/26/21 Page 5 of 14


                                                                        U.S. V. Varestin-Cruz, 11-45 (SCC)




            The parties agree that any recommendation by either party for a term of

     imprisonment below or above the stipulated sentence recommendation will constitute

     a material breach of the Plea Agreement.

        9. No Stipulation as to Criminal History Category

            The parties do not stipulate as to any Criminal History Category for

     Defendant.


        10. Waiver of Appeal

            Defendant knowingly and voluntarily agrees that, if the imprisonment

     sentence imposed by the Court is 87 months or less, Defendant waives the right to

     appeal any aspect of this case's judgment and sentence, including, but not limited to

A•   the term of imprisonment or probation, restitution, fines, forfeiture, and the term and

     conditions of supervised release.

        11.No Further Adjustments or Departures

            The United States and Defendant agree that no further adjustments or

     departures to Defendant's total adjusted base offense level and no variant sentence

     under 18 U.S.C. § 3553—other than any exphcitly provided for in this Plea

     Agreement—shall be sought by Defendant. The parties agree that any request by

     Defendant for an adjustment or departure that is not explicitly provided for in this

     Plea Agreement will be considered a material breach of this Plea Agreement, and the

     United States will be free to ask for any sentence, either guideline or statutory.




     USAO-DPR-PIea Agreement                                                                    Page | 5
          Case 3:11-cr-00045-SCC Document 2209 Filed 03/26/21 Page 6 of 14


                                                                       U.S. V. Varestin-Cmz. 11-45 (SCC)




         12. Satisfaction with Counsel

            Defendant is satisfied with counsel, Victor Gonzalez, Esq., and asserts that

     counsel has rendered effective legal assistance.

         13.Rights Surrendered by Defendant Through Guilty Plea

            Defendant understands that by entering into this Plea Agreement, Defendant

     surrenders and waives certain rights as detailed in this agreement. Defendant

     understands that the rights of criminal defendants include the following:

               a. If Defendant had persisted in a plea of not guilty to the charges,
                  Defendant would have had the right to a speedy jury trial with the
                  assistance of counsel. The trial may be conducted by a judge sitting
                  without a jury if Defendant, the United States and the judge agree.

               b. If a jury trial is conducted, the jury would be composed of twelve lay
                   persons selected at random. Defendant and Defendant's attorney would
                   assist in selecting the jurors by removing prospective jurors for cause
i'                 where actual bias or other disqualification is shown, or by removing
                   prospective jurors without cause by exercising peremptory challenges.
                   The jury would have to agree, unanimously, before it could retum a
                   verdict of either guilty or not guilty. The jury would be instructed that
                   Defendant is presumed innocent, that it could not convict Defendant
                   unless, after hearing all the evidence, it was persuaded of Defendant's
                   guilt beyond a reasonable doubt, and that it was to consider each charge
                   separately.

               c. If a trial is held by the judge without a jury, the judge would find the
                  facts and, after hearing all the evidence and considering each count
                   separately, determine whether or not the evidence established
                   Defendant's guilt beyond a reasonable doubt.

               d. At a trial, the United States would be required to present its witnesses
                  and other evidence against Defendant. Defendant would be able to
                  confi'ont those witnesses and Defendant's attorney would be able to
                  cross-examine them. In turn, Defendant could present witnesses and
                   other evidence on Defendant's own behalf. If the witnesses for
                   Defendant would not appear voluntarily. Defendant could require their
                   attendance through the subpoena power of the Court.
     USAO'DPR-Plea Agreement                                                                  Page | 6
             Case 3:11-cr-00045-SCC Document 2209 Filed 03/26/21 Page 7 of 14


                                                                         U.S. V.Varestin-Cruz, 11-45 (SCC)




                   e. At a trial, Defendant could rely on the privilege against self-
                      incrimination to decline to testify, and no inference of guilt could be
                      drawn from Defendant's refusal to testify. If Defendant desired to do so,
                      Defendant could testify on Defendant's own behalf.


           14.Stipulation of Facts

               The accompanying Stipulation of Facts signed by Defendant is hereby

        incorporated into this Plea Agreement. Defendant adopts the Stipulation of Facts

        and agrees that the facts therein are accurate in every respect. Defendant agrees and

        accepts that had the matter proceeded to trial, the United States would have proven

        those facts beyond a reasonable doubt.

           15. Limitations of Plea Agreement
  \cy
  A.           This Plea Agreement binds only the United States Attorney's Office for the

'>•     District of Puerto Rico and Defendant. It does not bind any other federal district,

        state, or local authorities.

           16.Entirety of Plea Agreement

               This written agreement constitutes the complete Plea Agreement between the

        United States, Defendant, and Defendant's counsel. The United States has made no

        promises or representations except as set forth in writing in this Plea Agreement and

        denies the existence of any other terms and conditions not stated herein.

           17.Amendments to Plea Agreement

               No other promises, terms, or conditions will be entered into between the

        parties unless they are in writing and signed by all parties.


        USAO-DPR-Plea Agreement                                                                 Page | 7
        Case 3:11-cr-00045-SCC Document 2209 Filed 03/26/21 Page 8 of 14


                                                                   U.S. V. Varestin-Cruz, 11-45 (SCC)




   18.Dismissal of Remaining Counts

          At sentencing should there be any pending counts and should the Defendant

comply with the terms of this Plea Agreement, the United States will move to

dismiss the remaining counts of the Indictment pending against Defendant in this

case.



   19.Voliintariness of Plea Agreement

          Defendant acknowledges that no threats have been made against Defendant

and that Defendant is pleading guilty freely and voluntarily because Defendant is

guilty.

   20.Breach and Waiver


          Defendant agrees that defendant will have breached this Plea Agreement if,

after entering into this Plea Agreement, Defendant: (a) fails to perform or to ftilfill

completely each and every one of Defendant's obligations under this Plea

Agreement; (b) engages in any criminal activity prior to sentencing; or (c) attempts to

withdraw Defendant's guilty plea. In the event of such a breach, the United States

will be free from its obligation under this Plea Agreement and Defendant will not

have the right to withdraw the guilty plea. Moreover, Defendant agrees that if

Defendant is in breach of the Plea Agreement, Defendant is deemed to have waived

any objection to the reinstatement of any charges under the Indictment, Information,

or complaint which may have previously been dismissed or which may have not

been previously prosecuted.



USAO-DPR-Plea Agreement                                                                    Page | 8
              Case 3:11-cr-00045-SCC Document 2209 Filed 03/26/21 Page 9 of 14


                                                                             U.S. V.Varcstin-Ciuz. 11-45 (SCC)



            21,Felony Conviction (Ifapplicable)

                Defendant hereby agrees and recognizes that the plea of guilty in this case will

         be recognized as a felony conviction, which will result in the loss of certain rights,

         including but not limited to the right to vote in a federal election, to serve as a juror,

         to hold public office, and to lawfully possess a firearm.

            22.Forfeiture Provision (Ifapplicable)

                Defendant agrees to waive and forgo any interests or claims over all property

         identified in the Forfeiture Allegations contained in the Superseding Indictment

         (D.E. 184.). The defendant acknowledges that the Forfeiture Allegations contained

         in the Superseding Indictment are incorporated into this Plea Agreement.
\u
^               Defendant further agrees to waive all interest in any such asset in any

         administrative or judicial forfeiture proceeding, whether criminal or civil, state or
     /
         federal. Defendant agrees to consent to the entry of orders of forfeiture for such

         property and waives the requirements of Federal Rules of Criminal Procedure 32.2

         and 43(a) regarding notice of the forfeiture in the charging instrument,

         announcement of the forfeiture at sentencing, and incorporation of the forfeiture in

         the judgment. Defendant acknowledges that the forfeiture of assets is part of the

         sentence that may be imposed in this case and waives any failure by the court to

         advise Defendant of this, pursuant to Rule 1l(b)(l)(J), at the time Defendant's guilty

         plea is accepted.

                Defendant further agrees to waive all constitutional and statutory challenges in

         any manner (including direct appeal, habeas corpus, or any other means) to any
         USAO-DPR-Plea Agreement                                                                    Page | 9
    Case 3:11-cr-00045-SCC Document 2209 Filed 03/26/21 Page 10 of 14


                                                                    U.S. V.Varestin-Croz, li-45 (SCC)




forfeiture carried out in accordance with this Plea Agreement on any grounds,

including that the forfeiture constitutes an excessive fine or punishment. Defendant

agrees to take all steps as requested by the United States to pass clear title to

forfeitable assets to the United States, and to testify truthfully in any judicial

forfeiture proceeding. Defendant acknowledges that all property covered by this

agreement is subject to forfeiture as proceeds of illegal conduct, giving rise to

forfeiture and/or substitute assets for property otherwise subject to forfeiture.

       Defendant, by agreeing to the forfeiture stated above, acknowledges that such

forfeiture is not grossly disproportionate to the gravity of the offense conduct to

which Defendant is pleading guilty. Defendant agrees that the forfeiture provisions of

this Plea Agreement are intended to and will survive Defendant, notwithstanding the

abatement of any underlying criminal conviction after the execution of this

agreement. The forfeitability of any particular property pursuant to this agreement

shall be determined as if Defendant had survived, and that determination shall be

binding upon Defendant's heirs, successors and assignees until the agreed forfeiture,

including any agreed money judgment, is collected in full.

   23.Package Plea Provision

       Defendant is fully aware that this is a package plea agreement, that is, a Plea

Agreement conditioned upon the guilty plea of the co-defendant. Defendant certifies

that Defendant is not entering into this guilty plea because of threats or pressures

from any co-defendant. Pursuant to United States v. Martinez-Molina, 64 F.3d 719 (1st

Cir. 1995), package plea agreements require that the District Court be alerted to the
USAO-DPR-Plea Agreement                                                                   Page | 10
    Case 3:11-cr-00045-SCC Document 2209 Filed 03/26/21 Page 11 of 14


                                                                     U.S. V.Varcstin-Cniz, 11-45 (SCC)



fact that co-defendants are entering a package deal so that the District Court can

carefully ascertain the voluntariness of each defendant's plea. The parties further

agree that should any of the co-defendants withdraw the guilty plea, the United

States reserves its right to withdraw from its obligations under the package plea

agreement in its entirety.

W. STEPHEN MULDROW
United States Attorney

           LA/ C--
Nicholas W. Cannon                                    Victor Gonzalez, Esq.
Assistant U.S. Attorney                               Counsel for Defi^dant
Chief, Child Exploitation and Immigration             Dated:                 [^3 (
Dated:




                                                       ac
                                                         aoni
                                                      Jova      Varestin-Cruz ^
                                                      Defendant
                                                      Dated:     ^




USAO-DPR-Plea Agreement                                                                    Page I 11
    Case 3:11-cr-00045-SCC Document 2209 Filed 03/26/21 Page 12 of 14


                                                                  U.S. V.Varestm-Cmz, 11-45 (SCC)




                          UNDERSTANDING OF RIGHTS

        I have consulted with counsel and fully understand all of my rights as to the

charges pending against me. Further, I have consulted with my attomey and fully

understand my rights as to the provisions of the Guidelines that may apply in my

case. I have read this Plea Agreement and carefully reviewed every part of it with my

attomey. My counsel has translated the Plea Agreement to me in the Spanish

language and I have no doubts as to the contents of the agreement. I fully understand

this agreement axid voluntarily agree to it.

Date:     ^/
                                                      li Varestin-Cruz
                                                Defendant


        I am the attomey for Defendant. I have fully explained Defendant's rights to

Defendant with respect to the pending charges. Further, I have reviewed the

applicable provisions of the Guidelines and I have fully explained to Defendant the

provisions of those Guidelines that may apply in this case. I have carefully reviewed

every part of this Plea Agreement with Defendant. I have translated the Plea

Agreement and explained it in the Spanish language to the Defendant who has

expressed having no doubts as to the contents of the agreement. To my knowledge,

Defendant is entering into this Plea Agreement voluntarily, inteUigently, and with

full knowledge of all consequences of Defendant's plea of guilty.

Date: 3
                                               Victor Gonzalez
                                               Counsel for Defendant




USAO-DPR-Plea Agreement                                "                              Page | 12
    Case 3:11-cr-00045-SCC Document 2209 Filed 03/26/21 Page 13 of 14


                                                                 U.S. V. Varestin-Craz, 11-45 (SCC)




                            STIPULATION OF FACTS

       In conjunction with the submission of the accompanying Plea Agreement in

this case, the Defendant Jovanni Varestin Cruz admits that Defendant is guilty as

charged in Count Two of the Indictment and admits the following:

       Beginning in or about 2005 and ending in or about June of 2010, in the District

of Puerto Rico, the defendant was part of an organization that trafficked narcotics into

Puerto Rico. During this conspiracy, Mr. Varestin-Cruz acted as member organization

and would receive payments of kilos of cocaine for his service. For purpose of this plea

agreement, the defendant admits that he participated in the conspiracy to possess with

the intent to distribute more than 3.5 kilograms but less than 5 kilograms of cocaine.

Mr. Varestin-Cruz acknowledges that during the conspiracy firearms were used by

members of the organization to protect narcotic shipments.

       Had this matter proceeded to trial, the United States would have presented

evidence through the testimony of witnesses as well as physical evidence and

documentary evidence, which would have proven beyond a reasonable doubt

Defendant's guilt.

       At trial, the United States would have proven beyond a reasonable doubt that

defendant Jovanni Varestin Cruz is guilty as charged in Count Two of the

Indictment. Discovery was timely made available to Defendant for review.




USAO-DPR-Plea Agreement                                                                Page I 13
     Case 3:11-cr-00045-SCC Document 2209 Filed 03/26/21 Page 14 of 14


                                                          U.S. V.Varestiii-Craz, 11-45 (SCC)




           laj
Nicholas W. Cannon                            Victor Gonzalez, Esq.
Assistant U.S. Attorney                       Counsel for Defendant
Dated: 3/25/2021                              Dated:




                                              rovarmi varestin-Cruz
                                              Defendant               /
                                              Dated:      ^ ei6(nl f




USAO-DPR-Plea Agreement                                                         Page I 14
